Detailed Action1
Election/Restriction
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected groups and species, there being no allowable generic or linking claim. 
Applicant timely traversed the restriction (election) requirement in the reply filed on May 23, 2022.
The traversal between groups I and II is on the ground(s) that searching both inventive groups would not constitute a burden.  Applicant notes that both independent claims require “fitting an ASM canister within an installation envelope of an aircraft.”  This argument lacks merit because claim 1 makes no mention of an aircraft, nor that the recited installation envelope is in an aircraft.  The restriction requirement between Group I and II is still deemed proper and is therefore made FINAL.

America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2019/0030460 to Herring in view of U.S. 2020/0254382 to Doherty.
Claim 1 recites a method of manufacturing an air separation module (ASM) for a nitrogen generation system.  Herring relates to a fluid degassing and fuel deoxygenation system and its manufacture.  See Herring [0001]-[0002] and [0010].  It is examiner’s understanding that removing oxygen from the ambient fuel gas would result in nitrogen (as air is most oxygen and nitrogen).  Thus, the system of Herring is the same type of recited ASM.  Claim 1 recites designing a partially nonlinear shape between opposing ends of a canister.  Herring teaches forming non-linear shell (101) as shown in figures 1 and 4.  Herring further teaches that the shapes are “conformal to an aircraft component or structure.”  Thus, the shell is capable of the intended use of being configured to fit within an installation envelope for the ASM.
This shell is not a canister as it is not circular in cross-section.  Rather, Herring is designed to allow degassing systems to fit in places the traditional circular canisters (which it discusses as prior art) might not fit.  See Herring [0002]-[0006].  Yet one of ordinary skill would recognize as a matter of common sense that a non-linear, but circular canister might also fit into certain locations and would have therefore been an obvious variant of Herring.  Put another way, Herring is trying to solve a spacing problem by using two methods at once, a non-circular shape and a non-linear shape.  But just as Herring also teaches the problem can be addressed by using only the non-circular shape, so too the problem can also be partially addressed by only using a non-linear shape.
Herring does not explicitly teach additively manufacturing the canister.  Rather, Herring is silent as to the method of fabricating the shell.  See Herring [0023] and [0032].  Yet one of ordinary skill would know that some suitable fabrication technique must be used.  It would have been obvious to manufacture the shell (101) of Herring using additive manufacturing because it is obvious to apply a known technique to a known product or method, ready for improvement, to yield predictable results.  See MPEP 2143(D).  The MPEP states the prior art must: (1) teach a base device (a method or apparatus that will be modified) upon which the claimed invention can be seen as an improvement, (2) teach a known technique that is applicable to the base device, and (3) show that one of ordinary skill would have recognized that applying the known technique to the base device would yield predictable results that would improve the base device.  See MPEP 2143(D).  In this case, Herring teaches forming non-linear canisters.  The only difference between the prior art and the claim is that the claim recites fabricating the structure using an additive manufacturing technique.  Doherty teaches that ASM canister components have been manufactured via additive manufacturing.  See Doherty [0108].  As such, using additive manufacturing would have been predictable for use in fabricating the canister of Herring and was already in use in the field. 
Alternately, it would have been obvious to try fabricating the shell of Herring via AM, as there are a finite number of fabrication methods of such structures. Examiner takes Official Notice that additive manufacturing was a known, commonplace manufacturing method in the manufacturing arts prior to applicant’s priority date.  Additive manufacturing has the potential to make virtually any shape or structure, including the claimed structure.  It would have been obvious to try and use AM to fabricate the canister of Herring.  
Regarding claim 2, Herring teaches installing the air separating membrane (113) in the canister.  See Herring [0032].  Claim 3 recites drawing the air separating membrane from one end of the canister to the other end of the canister, and securing the air separating membrane to opposing ends of the canister.  Figures 1-5 show that the fibers are linearly placed in the canister.  Thus, one of ordinary skill would infer that they have been drawn from one end of the canister to the other and then secured.
Claim 4 recites determining a diameter of the canister for installing therein the air separating membrane.  Every canister must have a diameter, thus the canister formed by Herring will have one.  It would then follow to additively manufacturing the canister to provide the determined diameter.  Regarding claim 5, examiner takes Official Notice that SLS is a known additive manufacturing process.  Since Doherty teaches using additive manufacturing it includes such known techniques. Claim 6 recites the SLS process includes utilizing thermoplastic to form the canister.  The phrase utilizing thermoplastic to form the canister is rather broad.  While it includes the canister being made, in part, of thermoplastic it also can be met by the SLS system having some thermoplastic in it.  For example, if the thermoplastic system has even one component made of a thermoplastic this would meet the limitation of utilizing thermoplastic to form the canister.  Keyboards are made of molded thermoplastic.  It is obvious as a matter of common sense that an SLS system needs an input system that would include a keyboard.  Thus, it would be obvious as a matter of common sense to include such a keyboard, meeting the claim term.
Alternately, it is examiner’s understanding that the prior art ASM that applicant mentions in the background section can be made of thermoplastic.  Applicant’s specification does not discuss thermoplastic being a novel material.  As such, for the moment examiner considers the use of a thermoplastic canister in the prior art to be admitted art.  Examiner will reverse this position if applicant affirmatively denies that the prior art they were using had thermoplastic material in the linear canisters.  Since such material was known, and Herring is silent as to the material of its shell, it would have been obvious to use a known material.  See MPEP 2143(D).
Regarding claims 7 and 8, figure 1 shows an arcuate shape that may be characterized as banana shape[d].
Claim 9 recites substantively the same features as claim 1, but adds the step of installing the canister in the installation envelope for the ASM.  Herring teaches the degassing device is configured to conform to the shape of a specific region within an aircraft.  See Herring [0006].  Although never explicitly stated, one of ordinary skill would infer it would be installed in this location when ready.  Claims 10-16 recite the same features as claims 2-8 and are rejected for the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Moshe Wilensky whose telephone number is 571-270-3257. The examiner’s fax number is 571-270-4257.  The examiner can normally be reached on Monday-Friday from 9 to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MOSHE WILENSKY/
Primary Examiner, Art Unit 3726








    
        
            
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action.  All direct claim quotations are presented in italics.  All non-italic reference numerals presented with italicized claim language are from the cited prior art reference.  All citations to “specification” are to the applicant’s published specification unless otherwise indicated.
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art at the time the invention was filed.”